DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Modak et al. (US 2015/0265666; published: Sept. 24, 2015; in IDS dated Jan. 27, 2020), in view of Kong et al. (US 7,345,015; published: Mar. 18, 2008) and Lewis et al. (US 6,410,041; published: Jun 25, 2002) are hereby withdrawn in response to the Applicants arguments filed on Jul. 19, 2021 and Declaration filed on Aug. 23, 2021.

Oath/Declaration
Declaration filed under 37 C.F.R. 1.132 on Jul. 19, 2021 has been fully considered but is not persuasive to overcome the obviousness conclusion of this case. This declaration is deficient because executable links are listed.
The 1.132 Declaration filed on Aug. 23, 2021 was considered and persuasive to overcome the previous claim rejections under 35 U.S.C 103(a).  All of the secondary evidence provided outweighs the evidence supporting the prima facie case. See below, “Reasons for Allowance”, for further discussion.

	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erin Collins on Aug. 23, 2021.
The application has been amended as follows: 
In the Claims:
Claim 14. In line 1, the word “a” is replaced with “the”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Modak et al. (US 2015/0265666; of record), teach a method of reducing the number and/or growth of microbes on inanimate surfaces comprising applying to the surface a disinfectant composition in the form of liquid or wipe ([0201]). In an embodiment, Modak et al. teach an antimicrobial composition comprising (b) one or more synthetic antimicrobial, which may be a quaternary ammonium compound such as benzalkonium chloride (BAC), at a concentration of between about 0.05 and 0.5% w/w; and (c) less than 0.5% w/w ethanol or isopropyl alcohol and may optionally further include (i) an alkanediol (e.g., propanediol) at a concentration between 0 and 2.0% w/w; (ii) a non-ionic surfactant such as caprilyl capryl glucoside or decyl glucoside; (iv) an essential oil (e.g., lemon oil) 8-C10 alkyl polyglucoside to the alcohol ethoxylate is greater than 1:1. 
Applicants state in the Declaration filed Aug. 23, 2021 that the present formulations are specifically formulated so as to be safe for use on food contact surfaces, as defined by the EPA without requiring a rinsing step after such use. Furthermore, Applicants indicate that existing compositions are either (1) scented compositions where the surface must be rinsed before contacting the surface with food or (2) unscented compositions where no rinse is required. See Exhibits A-E in the Deceleration for support of the above statements. Applicants argue that the instant composition and method using the composition thereof provides a combination of features not previously available – a sanitizing composition that is fragrant, and can be used on food contact surfaces without the need for any rinsing after treatment. As indicated in paragraph 11 of the Declaration, the EPA sets requirements that must be met to be considered “safe for use on food contact surfaces”; such requirements limit the ingredients that can be used and the concentrations of such ingredients. One example under 40 CFR 180.90(a) limits quaternary amines to no more than 400 ppm. However, the closest prior art, Modak et al. teach a broad 0.02-5% range of concentration of the quaternary amines; of which only a small fraction of that range .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617